Citation Nr: 0122562	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  97-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, claimed as secondary to service-connected left 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee disability.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The following issue is the subject of a remand at the end of 
this decision:  Entitlement to service connection for right 
knee disability, claimed as secondary to service-connected 
left knee disability.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested primarily by pain on motion and limitation of 
active flexion to 107 degrees.

2.  Prior to and after January 12, 1998, the veteran's 
hypertension, which has been continuously controlled by 
medication, has been manifested primarily by systolic 
readings of 175 or below and diastolic readings of 88 or 
below. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp.2001)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40-4.42, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5010, 5257, 5260, 5261 (2001).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp.2001)); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114 DC 7101 
(effective prior to January 12, 1998); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, DC 7101; 62 Fed. Reg. 65207, 65215 
(1997)(effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased ratings for his 
service-connected left knee disability and for his service-
connected hypertension.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

I.  The Left Knee

The veteran seeks a rating in excess of 10 percent for his 
service-connected post-traumatic arthritis of the left knee.  
Arthritis due to trauma, substantiated by X-ray findings, is 
rated in accordance with 38 C.F.R. § 4.71a, DC 5003.  38 
C.F.R. 4.71a, DC 5010.  Under DC 5003, arthritis, established 
by X-ray findings, will be rated on the basis of limitation 
of motion under the appropriate DC's for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC's, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 

The RO has rated the veteran's service-connected left knee 
disability in accordance with 38 C.F.R. § 4.71a, DC 5257.  
Under that code, a 10 percent rating is warranted for 
impairment of the knee manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for impairment of the knee manifested by 
severe recurrent subluxation or lateral instability. 

Limitation of knee motion is rated in accordance with the 
provisions of 38 C.F.R. §§ 4.71a, DC's 5260 and 5261.  A 10 
percent rating is warranted when leg flexion is limited to 45 
degrees or extension is limited to 10 degrees.  A 20 percent 
rating is warranted when leg flexion is limited to 30 degrees 
or extension is limited to 15 degrees.  A 30 percent 
evaluation is warranted when leg flexion is limited to 15 
degrees or extension is limited to 20 degrees.  A 40 percent 
evaluation is warranted when leg extension is limited to 30 
degrees, and a 50 percent rating is warranted when leg 
extension is limited to 45 degrees. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10.  

Recent medical evidence submitted in support of the veteran's 
claim shows that from July 1997 to March 1999, he received 
outpatient treatment for left knee disability and that he 
underwent VA orthopedic examinations in August 1996 and 
September 1998 to evaluate the nature and extent of such 
disability.  During the September 1998 VA examination, the 
veteran complained of constant left knee pain; early morning 
stiffness; some swelling, heat, and fatigue; and difficulty 
with walking more than two blocks.  

Despite the foregoing evidence, the recent medical records 
reveal few objective findings to support the veteran's 
complaints.  Extension of the left knee is full and well 
within normal limits (38 C.F.R. § 4.71); and although active 
left knee flexion is limited to 107 degrees without pain, 
such a finding far exceeds the degree of flexion necessary 
for an evaluation in excess of 10 percent under DC 5260.  
Indeed, strength, sensation, and reflexes are all within 
normal limits, and there is no evidence subluxation or of 
laxity in any direction.  Moreover, there are no objective 
reports of swelling, heat, discoloration, muscle spasm, 
crepitus, incoordination, or flare-ups.  Thus, although the 
most recent VA examiner indicated that the veteran's left 
knee disability was productive of moderate functional loss, 
the totality of the evidence more nearly approximates the 
criteria for the current 10 percent rating under the 
applicable DC's, as well as the Court's holding in DeLuca.

II.  Hypertension

The veteran also seeks a rating in excess of 10 percent for 
his service-connected hypertension.  At the outset of the 
veteran's claim, hypertensive vascular disease (essential 
arterial hypertension) was rated in accordance with 38 C.F.R. 
§ 4.104, DC 7101.  A 10 percent rating was warranted when the 
diastolic pressure was predominantly 100 or more.  A 20 
percent rating was warranted when the diastolic pressure was 
predominantly 110 or more with definite symptoms.  A 40 
percent rating was warranted when the diastolic pressure was 
predominantly 120 or more and there are moderately severe 
symptoms.  A 60 percent rating was warranted when the 
diastolic pressure was predominantly 130 or more and there 
were severe symptoms.  

Note (1):  For the 40 percent and 60 percent ratings under DC 
7101, careful attention was to be paid to diagnosis and 
repeated blood pressure readings.  

Note (2):  When continuous medication was shown necessary for 
the control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent was to be assigned.  

During the course of the appeal, VA issued revised 
regulations for the evaluation of hypertensive vascular 
disease.  VA Schedule for Rating Disabilities, The 
Cardiovascular System, 62 Fed. Reg. 65207, 65215 
(1997)(codified at 38 C.F.R. 4.104).  

Under the revised regulations, a 10 percent rating is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic prece is 
predominantly 100 or more, or when the systolic pressure is 
predominantly 160 or more.  It is also the minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more.  A 
60 percent rating is warranted for diastolic pressure 
predominantly 130 or more. 

Note (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. 

Note (2):  Hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be evaluated as part of the condition causing it rather 
than by a separate evaluation.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In this case, the regulatory revisions were 
effective January 12, 1998.  Prior to that date, the 
veteran's hypertension was considered under the former 
criteria.  From January 12, 1998, to the present, however, 
the veteran is entitled to consideration under the old and 
new criteria.  Parenthetically, it should be noted that the 
RO has already evaluated the veteran's service-connected 
hypertension under both the old and the revised regulations 
(See the Supplemental Statement of the Case, issued in July 
1999).  Thus, the Board may proceed with a decision on the 
merits of the veteran's claim without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993). 
The only treatment or examination applicable to the current 
appeal, which was performed prior to January 12, 1998, was 
the VA examination performed in August 1996.  The veteran's 
diastolic readings were 80 or below, and his systolic 
readings were 120, 140, and 160.  His heart was not enlarged, 
and the apex beat was normally located.  

From January 1998 to March 1999, the veteran was followed for 
hypertension by the United States Public Health Service.  His 
systolic readings were between 132 and 172, and his diastolic 
readings were 80 or below.  His pulse was between 68 beats 
per minute and 88 beats per minute.  Although he required 
continuous medication to control his blood pressure, it was 
consistently noted that his heart and lungs were okay.  In 
March 1998, his blood pressure was 154/80.  The health care 
provider reported that the veteran's blood pressure was not 
well controlled and that he had run out of medication.  From 
October 1998 to March 1999, the veteran's hypertension was 
characterized as systolic in nature.  

During a VA examination in September 1998, the veteran's 
blood pressure was 175/87.  His pulse was 106 beats per 
minute, and he required medication to control his 
hypertension.  His heart demonstrated a regular rate and 
rhythm without murmurs, gallops, or rubs; and his point of 
maximum impulse was in the mid-clavicular line.

The foregoing evidence shows that the veteran's systolic 
readings have been consistently 175 or below, and his 
diastolic readings have been consistently 88 or below.  He 
demonstrates no other cardiovascular abnormalities, nor has 
his systolic hypertension been associated with aortic 
insufficiency or hyperthyroidism.  Although he continues to 
take medication to control his hypertension, he does not meet 
any of the criteria, old or new, for a schedular rating in 
excess of 10 percent for hypertension.  Accordingly, that 
portion of the appeal is denied.  


III.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected left knee disability and/or 
hypertension.  However, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2001).  In particular, there is evidence that 
the veteran has been able to work and that he has missed few 
days due to his left knee disability.  Although he has been 
followed on an outpatient basis, there is no evidence of 
recent hospitalization for his left knee disability or 
hypertension.  As noted above, the record shows that the 
manifestations of his left knee disability and hypertension 
are essentially those contemplated by the regular schedular 
standards.  It must be emphasized that disability ratings are 
not job-specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension Services for a rating outside the 
regular schedular criteria.


IV.  Recent Legislation

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (now codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp.2001)).  
That law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  That law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  That change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the RO collected all 
identified medical records and other documentation necessary 
to adjudicate this claim.  There is no indication in the 
record that there is any additional pertinent evidence that 
has not been associated with the claims file, and the Board 
finds she is not prejudiced by appellate review. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Thus, in evaluating this appeal, the Board finds that the RO 
has met its duty to assist the veteran in the development of 
these claims under the VCAA.  By virtue of information sent 
to the veteran, including the Statement of the Case and the 
Supplemental Statements of the Case, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the veteran's claims.  In this regard, it should 
be further noted that the veteran is, himself, a state 
veterans' representative (See VA examination report, dated in 
September 1998) and knows, or should know, the evidence 
required to support his claims.  Indeed, the veteran has 
submitted recent treatment records, and multiple VA 
examinations have been conducted.  Moreover, the veteran has 
not identified any outstanding evidence which could be used 
to support any of the increased rating issues on appeal, nor 
has he contended that the VA examinations with respect to 
those claims were inadequate for rating purposes.  Finally, 
the Board notes that the veteran has been informed of his 
right to have a hearing in association with his appeal; 
however, to date, he has declined to exercise that right.  
Therefore, with respect to the increased rating claims, the 
Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of this appeal and that 
there is no need for further development at this time.


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected left knee disability is denied.

Entitlement to a rating in excess of 10 percent for service-
connected hypertension is denied.


REMAND

The veteran contends that he has right knee disability which 
is due to his service-connected left knee disability.  It is 
his only theory with respect to that issue; and, therefore, 
the Board will confine its decision accordingly.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, the VA 
examiners have not been asked whether the veteran's service-
connected left knee disability aggravates his non-service-
connected right knee disability.  See, e.g., appellant's 
brief, dated in August 2001.  

In light of the foregoing and in light of the recently 
enacted VCAA, further development is warranted with respect 
to the issue of service connection for right knee disability.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the veteran 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
right knee disability, claimed as 
secondary to service-connected left knee 
disability.  After obtaining any 
necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

2.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of any 
right knee disability found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If right knee 
disability is found, the examiner must 
render an opinion as to whether it is at 
least as likely as not that such disease 
is the result of or chronically worsened 
by the veteran's service-connected left 
knee disability.  The examiner must 
provide the rationale for all opinions.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for right knee 
disability, claimed as a result of 
service-connected left knee disability.  
In so doing, the RO must insure 
compliance with provisions of the 
recently enacted VCAA.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

